  Case 14-42848         Doc 88     Filed 05/03/19 Entered 05/03/19 08:42:29              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-42848
         TOMMY LAWSON
         TONI LAWSON
                 Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 11/26/2014.

         2) The plan was confirmed on 06/29/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
01/09/2018, 10/16/2018, 02/12/2019.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 02/26/2019.

         6) Number of months from filing to last payment: 51.

         7) Number of months case was pending: 53.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $110,200.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-42848       Doc 88     Filed 05/03/19 Entered 05/03/19 08:42:29                      Desc Main
                                   Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor            $37,572.57
       Less amount refunded to debtor                           $0.00

NET RECEIPTS:                                                                                 $37,572.57


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                              $3,500.00
    Court Costs                                                            $0.00
    Trustee Expenses & Compensation                                    $1,672.93
    Other                                                                  $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $5,172.93

Attorney fees paid and disclosed by debtor:                  $0.00


Scheduled Creditors:
Creditor                                    Claim         Claim            Claim        Principal      Int.
Name                              Class   Scheduled      Asserted         Allowed         Paid         Paid
AFNI INC                      Unsecured            NA         134.18           134.18          64.81       0.00
ALPHERA FINANCIAL SERV        Unsecured     11,513.00            NA               NA            0.00       0.00
ALPHERA FINANCIAL SERV        Secured       28,400.00            NA               NA            0.00       0.00
ARONSON FURNITURE             Unsecured           0.00           NA               NA            0.00       0.00
ARONSON FURNITURE             Unsecured           0.00           NA               NA            0.00       0.00
AT & T                        Unsecured      1,211.00            NA               NA            0.00       0.00
AT&T SERVICES INC             Unsecured      1,178.00       1,178.12         1,178.12        569.06        0.00
BMW FINANCIAL SERVICES        Unsecured            NA            NA               NA            0.00       0.00
BMW FINANCIAL SERVICES        Secured              NA     39,475.16        39,475.16            0.00       0.00
CAP ONE                       Unsecured           0.00           NA               NA            0.00       0.00
CAP ONE                       Unsecured           0.00           NA               NA            0.00       0.00
CAP ONE                       Unsecured           0.00           NA               NA            0.00       0.00
CAP ONE                       Unsecured      1,329.00            NA               NA            0.00       0.00
CAP ONE                       Unsecured           0.00           NA               NA            0.00       0.00
CAPITAL ONE                   Unsecured           0.00           NA               NA            0.00       0.00
CAPITAL ONE                   Unsecured           0.00           NA               NA            0.00       0.00
Capital One                   Unsecured           0.00           NA               NA            0.00       0.00
CARPET CORNER                 Unsecured           0.00           NA               NA            0.00       0.00
CARPET CORNER                 Unsecured           0.00           NA               NA            0.00       0.00
CARPET CORNER                 Unsecured           0.00           NA               NA            0.00       0.00
Cashcall Inc                  Unsecured           0.00           NA               NA            0.00       0.00
CB/CARSONS                    Unsecured           0.00           NA               NA            0.00       0.00
CHASE CC                      Unsecured           0.00           NA               NA            0.00       0.00
CHASE CC                      Unsecured           0.00           NA               NA            0.00       0.00
Comcast                       Unsecured         307.00           NA               NA            0.00       0.00
COMENITY BANK                 Unsecured           0.00           NA               NA            0.00       0.00
COMENITY BANK                 Unsecured           0.00           NA               NA            0.00       0.00
COMENITY BANK                 Unsecured           0.00           NA               NA            0.00       0.00
COMMONWEALTH EDISON           Unsecured         200.00           NA               NA            0.00       0.00
DEVON FINANCIAL SERVICE       Unsecured      1,293.00       2,375.18         2,375.18      1,147.27        0.00
HEIGHTS FINANCE               Unsecured      3,468.00            NA               NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 14-42848        Doc 88      Filed 05/03/19 Entered 05/03/19 08:42:29                  Desc Main
                                     Document Page 3 of 4



Scheduled Creditors:
Creditor                                      Claim         Claim         Claim       Principal       Int.
Name                                Class   Scheduled      Asserted      Allowed        Paid         Paid
HEIGHTS FINANCE                 Unsecured           0.00           NA           NA            0.00        0.00
HEIGHTS FINANCE                 Unsecured           0.00           NA           NA            0.00        0.00
HEIGHTS FINANCE                 Unsecured      4,839.00            NA           NA            0.00        0.00
IL STATE DISBURSEMENT UNIT      Unsecured           0.00           NA           NA            0.00        0.00
ILLINOIS BELL TELEPHONE CO      Unsecured            NA       1,306.80     1,306.80        631.22         0.00
KAY JEWELERS                    Unsecured           0.00           NA           NA            0.00        0.00
LOAN EXPRESS                    Unsecured         452.00           NA           NA            0.00        0.00
LOAN EXPRESS                    Unsecured         602.00           NA           NA            0.00        0.00
MACYS DSNB                      Unsecured           0.00           NA           NA            0.00        0.00
NICOR GAS                       Unsecured         150.00        213.72       213.72        103.23         0.00
NUVELL CREDIT                   Unsecured           0.00           NA           NA            0.00        0.00
OAK TRUST CREDIT UNION          Unsecured           0.00           NA           NA            0.00        0.00
PAYDAY LOAN STORE OF IL INC     Unsecured      2,000.00            NA           NA            0.00        0.00
PEOPLES GAS LIGHT & COKE CO     Unsecured           0.00           NA           NA            0.00        0.00
PRA RECEIVABLES MGMT            Unsecured         283.00        283.58       283.58        136.98         0.00
PRESTIGE FINANCIAL SVC          Unsecured      7,891.00           0.00         0.00           0.00        0.00
PRESTIGE FINANCIAL SVC          Secured       15,375.00     24,604.25     24,604.25     24,604.25    2,192.74
QUANTUM3 GROUP LLC              Unsecured         273.00        423.43       423.43        204.53         0.00
QUANTUM3 GROUP LLC              Unsecured         655.00        682.72       682.72        329.77         0.00
QUANTUM3 GROUP LLC              Unsecured         213.00        192.44       192.44          92.95        0.00
QUANTUM3 GROUP LLC              Unsecured         143.00        216.79       216.79        104.71         0.00
QUANTUM3 GROUP LLC              Unsecured         217.00        480.94       480.94        232.31         0.00
QUANTUM3 GROUP LLC              Unsecured         244.00        551.48       551.48        266.38         0.00
QUANTUM3 GROUP LLC              Unsecured          90.00        111.81       111.81          54.01        0.00
SANTANDER CONSUMER USA          Unsecured           0.00           NA           NA            0.00        0.00
SEARS/CBSD                      Unsecured           0.00           NA           NA            0.00        0.00
SPRINGLEAF FINANCIAL SERVICES   Unsecured           0.00          0.00         0.00           0.00        0.00
SPRINGLEAF FINANCIAL SERVICES   Secured              NA           0.00         0.00           0.00        0.00
SULLIVAN URGENT AID CENTERS     Unsecured            NA         460.00       460.00        222.19         0.00
SWEETHEART CUP CO               Unsecured           0.00           NA           NA            0.00        0.00
SWEETHEART CUP CO               Unsecured           0.00           NA           NA            0.00        0.00
SWEETHEART CUP CO               Unsecured           0.00           NA           NA            0.00        0.00
SWEETHEART CUP CO               Unsecured           0.00           NA           NA            0.00        0.00
SWEETHEART CUP CO               Unsecured           0.00           NA           NA            0.00        0.00
SWEETHEART CUP CO               Unsecured           0.00           NA           NA            0.00        0.00
SWEETHEART CUP CO               Unsecured           0.00           NA           NA            0.00        0.00
SWEETHEART CUP CO               Unsecured           0.00           NA           NA            0.00        0.00
SWEETHEART CUP CO               Unsecured           0.00           NA           NA            0.00        0.00
Syncb/Hh Gregg                  Unsecured           0.00           NA           NA            0.00        0.00
Syncb/Jcp                       Unsecured           0.00           NA           NA            0.00        0.00
Syncb/Jcp                       Unsecured           0.00           NA           NA            0.00        0.00
SYNCB/LOWES                     Unsecured           0.00           NA           NA            0.00        0.00
SYNCB/OLD NAVY                  Unsecured           0.00           NA           NA            0.00        0.00
SYNCB/SAMS CLUB                 Unsecured           0.00           NA           NA            0.00        0.00
SYNCB/SAMS CLUB                 Unsecured           0.00           NA           NA            0.00        0.00
SYNCB/SONY FINANCIAL            Unsecured           0.00           NA           NA            0.00        0.00
Syncb/Walmart                   Unsecured           0.00           NA           NA            0.00        0.00
SYNCHRONY BANK                  Unsecured         125.00        125.30       125.30          60.52        0.00
TD AUTO FINANCE                 Unsecured            NA            NA           NA            0.00        0.00
TD BANK USA                     Unsecured         581.00        581.58       581.58        280.92         0.00
TDBANK USA /TARGET CREDIT       Unsecured           0.00           NA           NA            0.00        0.00
THE HOME DEPOT CBNA             Unsecured           0.00           NA           NA            0.00        0.00
Tmobile                         Unsecured      2,462.00            NA           NA            0.00        0.00
T-MOBILE/T-MOBILE USA INC       Unsecured            NA       1,525.19     1,525.19        736.70         0.00
WELLS FARGO AUTO FINANCE        Unsecured           0.00           NA           NA            0.00        0.00
WELLS FARGO BANK NA             Secured       80,000.00     91,782.84     92,147.93           0.00        0.00
WELLS FARGO BANK NA             Secured              NA         365.09       365.09        365.09         0.00
WELLS FARGO BANK NA             Unsecured     14,683.00            NA           NA            0.00        0.00
WELLS FARGO HOME MORTGAGE       Unsecured           0.00           NA           NA            0.00        0.00
WOW INTERNET & CABLE            Unsecured         562.00           NA           NA            0.00        0.00


UST Form 101-13-FR-S (09/01/2009)
  Case 14-42848         Doc 88      Filed 05/03/19 Entered 05/03/19 08:42:29                Desc Main
                                       Document Page 4 of 4



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                  $92,147.93              $0.00             $0.00
       Mortgage Arrearage                                   $365.09            $365.09             $0.00
       Debt Secured by Vehicle                           $64,079.41         $24,604.25         $2,192.74
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                         $156,592.43         $24,969.34         $2,192.74

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $10,843.26          $5,237.56              $0.00


Disbursements:

         Expenses of Administration                             $5,172.93
         Disbursements to Creditors                            $32,399.64

TOTAL DISBURSEMENTS :                                                                      $37,572.57


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/03/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
